Order Family Court, New York County (Mary E. Bednar, J.), entered on or about October 30, 1998, which denied respondent-appellant’s motion to vacate an order, same court and Judge, entered on or about April 21, 1997, on default, denying respondent’s motion to vacate an order, same court and Judge, entered on or about October 29, 1996, on default, terminating respondent’s parental rights to the subject child, unanimously affirmed, without costs.
Respondent’s motion to vacate his default in appearing at the hearing on whether the petition to terminate his parental rights was properly served, which hearing was twice rescheduled when he failed to appear, was properly denied for failure to show a reasonable excuse for such repeated failure to appear (CPLR 5015 [a] [1]; see Matter of Jones, 128 AD2d 403 [1987]). It also appears that the motion was untimely made more than a year after respondent’s attorney had actual notice of the order denying the motion to vacate the dispositional order (CPLR 5015 [a] [1]; see Matter of Brittany J., 235 AD2d 310 [1997], lv dismissed 89 NY2d 1086 [1997]). In view of the foregoing, we do not consider whether respondent has a meritorious defense, although we note that his claim that he visited the child regularly is contradicted by the agency’s records. Concur—Tom, J.P., Andrias, Saxe, Marlow and Nardelli, JJ.